DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-28 are pending in this application.  Claims 16-28 have been added.  Claims 12-28 are rejected in this Office action.  Claims 1-11 have been cancelled.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-28  are rejected under 35 U.S.C. 103 as being unpatentable over cookpad.japan in view of FoodShed, Johns (US 10194669), Eini et al (US 6348229), Rajakaruna (US 20160249663), Arndt et al (US 8017172), and Cruz Serrano (US 20110212224) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims and the new claims are not seen to influence the conclusion of unpatentability previously set forth
	As to claims 12 and 13, Cookpad.japan teaches a tortilla comprising flour, olive, oil, salt, milk, yeast, and sugar (see document).  
	The claims differ as to additional components.
FoodShed teaches a tortilla comprising flour, salt, sugar, oil, and buttermilk (see document).  It is noted that buttermilk is a fermented milk.  It is further noted that buttermilk is a probiotic.
Johns teach a tortilla comprising whey (see entire document, especially claims 1, 2, and 11).

Rajakaruna teach a tortilla with calcium chloride as a conventional additive (see entire document, especially claims 49, 51, 52, 60-62).
Arndt et al teach a tortilla comprising wheat flour and inulin as a prebiotic (see entire document, especially claims 1, 3, 33, and 42).
	It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to add any of the components taught by FoodShed, Johns (US 10194669), Eini et al (US 6348229), Rajakaruna (US 20160249663), and Arndt et al (US 8017172) to that of Cookpad.japan because the production of tortillas is conventional in the art.  The use of prebiotics and probiotics is conventional.  The use and manipulation of conventional components to obtain no more than expected results is obvious.  Applicant is using known components for their art-recognized function to obtain no more than expected results.
The claimed shelf life would be no more than obvious to that of the prior art wherein the same components are used to obtain the same final product.
As to claim 14-17 and 26-28, cookpad.japan teach the use of yeast and FoodShed teach buttermilk, which is a lactic acid fermentation.
As to claim 18, Tequilana weber is a traditional source of inulin (see for example, (US 20110212224), paragraph [0079]). 
As to claim 19, packaging is a conventional component.  
As to claims 20-23, the claims are product claims. The determination of a product-by-process claim is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a 
As to claim 24, cookpad.japan and FoodShed teach the use of flour.
As to claim 25, Arndt et al teach wheat flour.
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221.

RasaMalaysia is cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach a nutraceutical tortilla fermented with probiotic microorganisms.
As set forth above, cookpad.japan teach the use of yeast and FoodShed teach buttermilk, which is a lactic acid fermentation.  
The use of prebiotics and probiotics is conventional.  The use and manipulation of conventional components to obtain no more than expected results is obvious.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.
The determination of a product-by-process claim is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is again directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
November 18, 2021